FILED
                             NOT FOR PUBLICATION                            NOV 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SCOTT ANTHONY BACKUS,                            No. 10-17660

               Plaintiff - Appellant,            D.C. No. 2:08-cv-02320-GMS

  v.
                                                 MEMORANDUM *
JAMIE GISSEL, Mesa Police Officer
#16414,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Arizona state prisoner Scott Anthony Backus appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations arising from his arrest. We have jurisdiction under 28 U.S.C. § 1291.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo, Whitaker v. Garcetti, 486 F.3d 572, 579 (9th Cir. 2007), and

we affirm.

      The district court dismissed Backus’s § 1983 claims for false arrest and

malicious prosecution as Heck-barred. See Heck v. Humphrey, 512 U.S. 477, 486-

87 (1994) (a constitutional claim that necessarily implies the invalidity of a

conviction cannot be brought under § 1983 unless the conviction has already been

invalidated); Szajer v. City of Los Angeles, 632 F.3d 607, 611 (9th Cir. 2011) (a

claim alleging an illegal search and seizure of evidence that was used to secure a

conviction necessarily implies the invalidity of that conviction).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Backus’s request for a waiver of requirements is denied as moot.

      AFFIRMED.




                                           2                                     10-17660